NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR ROBLERO-ROBLERO,                          No.   19-72693

                Petitioner,                      Agency No. A088-659-663

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Hector Roblero-Roblero, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, relief under the Convention Against Torture (“CAT”), and cancellation of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Conde Quevedo v. Barr, 947

F.3d 1238, 1241 (9th Cir. 2020). We deny in part and dismiss in part the petition

for review.

       In his opening brief, Roblero-Roblero does not challenge the agency’s denial

of asylum and withholding of removal. See Lopez-Vasquez v. Holder, 706 F.3d

1072, 1079-80 (9th Cir. 2013) (concluding petitioner waived challenge to issue not

specifically raised and argued in his opening brief).

       Substantial evidence supports the agency’s denial of CAT relief because

Roblero-Roblero failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

       We lack jurisdiction to review the agency’s discretionary determination that

Roblero-Roblero did not show exceptional and extremely unusual hardship to a

qualifying relative for purposes of cancellation of removal. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

The petition does not raise a colorable legal or constitutional claim over which we

retain jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas, 424 F.3d at

930.

       We reject as unsupported by the record Roblero-Roblero’s contentions that


                                          2                                  19-72693
the agency failed to consider evidence or otherwise erred in its analysis of his

claims.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    19-72693